UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/13 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Intermediate Municipal Bond Fund, Inc. ANNUAL REPORT May 31, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 32 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 36 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Important Tax Information 48 Board Members Information 51 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 12-month period from June 1, 2012, through May 31, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economic recovery gained traction over the reporting period, but remained slower than historical norms. On one hand, the expansion has been fueled by gradually falling unemployment, recovering housing markets, rapid growth in domestic oil and gas production, and, perhaps most significant, the aggressively stimulative monetary policy of the Federal Reserve Board (the “Fed”). On the other hand, several factors have weighed on the nation’s economic growth rate, including relatively sluggish demand for exports to Europe and the emerging markets, higher tax rates for some Americans, and more restrictive fiscal policies stemming from sequestration.Yields of longer term municipal bonds climbed in response to these developments, partly offsetting price gains achieved earlier in the reporting period. In our analysis, real GDP growth seems poised to accelerate modestly over the remainder of 2013. In fact, we expect the relatively mild economic expansion to remain intact domestically and globally over the next several years. The moderate pace of the recovery implies that the risks of consumer price inflation are limited, making it unlikely that the Fed will adopt expansion-threatening, restrictive policies anytime soon. As always, we encourage you to discuss our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation June 17, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2012, through May 31, 2013, as provided by Steven Harvey, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2013, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 2.28%. 1 The Barclays 7-Year Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 2.07% for the same period. 2 Selling pressure at the end of 2012 stemming from changing capital gains tax rates and dealers’ reluctance to maintain inventories dampened municipal bond market returns for the reporting period overall, as did rising long-term interest rates in 2013. An emphasis on revenue bonds with maturities at the longer end of the intermediate-term spectrum enabled the fund to outperform its benchmark. The Fund’s Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. We actively trade among various sectors, such as pre-refunded, general obligation, and revenue, based on their apparent relative values. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Selling Pressure in Advance of Tax Changes Municipal bonds were supported at the start of the reporting period by robust demand for a limited supply of newly issued securities as investors sought competitive after-tax yields in a low interest rate environment. However, municipal securities generally began to lose value at the end of 2012 when investors took profits in anticipation of higher capital gains tax rates for 2013.At the same time, municipal bond dealers proved reluctant to absorb the rising supply of securities in the secondary market as they sought to maintain light inventories of unsold securities at year-end. While the supply of newly issued municipal bonds continued to moderate over the opening months of 2013, robust investor demand failed to rematerialize. In addition, yields of U.S.Treasury securities generally climbed in response to improved economic trends and mounting expectations that the Federal Reserve Board (the “Fed”) might back away from its ongoing quantitative easing program sooner than many had expected. These expectations intensified in May, when remarks by Fed Chairman Ben Bernanke were widely interpreted as a signal of the central bank’s intention to move toward a less accommodative monetary policy. The resulting downward pressure on municipal bond prices erased some, but not all, of the gains achieved earlier in the reporting period. In this environment, longer term and lower rated municipal bonds provided higher returns than their shorter maturity and higher rated counterparts, on average. Fund Strategies Produced Positive Relative Results The fund benefited throughout the reporting period from overweighted exposure to revenue bonds backed by hospitals, airports, and the states’ settlement of litigation with U.S. tobacco companies. Results were particularly strong among revenue bonds with maturities in the 10- to 15-year range, which lie at the long end of the intermediate-term spectrum. The fund’s holdings of bonds with credit ratings toward the lower end of the investment-grade range also fared relatively well. Our interest rate strategies also generally proved beneficial, as a modestly long average duration enabled the fund to participate more fully in relative strength among longer term securities early in the reporting period. 4 On the other hand, relative performance was dampened to a degree by higher quality revenue bonds backed by essential municipal services, such as water and sewer facilities. We successfully employed interest rate swaps at times during the reporting period to take advantage of changing price disparities between municipal bonds and U.S. Treasury securities. Maintaining a Selective Approach We have been encouraged by recently improved economic data, but the U.S. economy remains vulnerable to domestic fiscal uncertainty and unexpected global developments. In addition, while credit fundamentals are improving for most states, many localities face ongoing fiscal pressures.Therefore, we have maintained a long-term perspective in which our research-intensive credit selection process seeks to identify attractively valued opportunities among fundamentally sound issuers. Over the near term, we believe that bouts of heightened market volatility may provide opportunities to purchase municipal bonds at more attractive valuations as yield differences widen along the market’s maturity spectrum. June 17, 2013 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds involve increased credit and liquidity risks compared with investment grade bonds and are considered speculative in terms of the issuer’s ability to pay interest and repay principal on a timely basis. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivate held by the fund will not correlate with the underlying instruments or the fund’s other instruments. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Barclays 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 Average Annual Total Returns as of 5/31/13 1 Year 5 Years 10 Years Fund % % % Barclays 7-Year Municipal Bond Index % % % † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Intermediate Municipal Bond Fund, Inc. on 5/31/03 to a $10,000 investment made in the Barclays 7-Year Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and maintains a portfolio with a weighted average maturity ranging between 3 and 10 years.The fund’s performance shown in the line graph above takes into account fees and expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from December 1, 2012 to May 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2013 Expenses paid per $1,000 † $ 3.57 Ending value (after expenses) $ 988.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2013 Expenses paid per $1,000 † $ 3.63 Ending value (after expenses) $ 1,021.34 † Expenses are equal to the fund’s annualized expense ratio of .72%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2013 Long-Term Municipal Coupon Maturity Principal Investments—98.9% Rate (%) Date Amount ($) Value ($) Alabama—2.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,430,800 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,908,400 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,149,672 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,050,656 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,269,283 Alaska—.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,398,824 Arizona—3.0% Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/17 6,000,000 7,005,180 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/19 1,965,000 2,386,296 Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/23 4,290,000 5,131,226 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,810,138 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 2,055,000 2,083,462 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Arizona (continued) Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/17 2,650,000 3,128,829 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,287,320 California—14.5% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,261,174 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,278,120 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 7,158,600 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,713,177 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,484,312 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,122,370 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,924,750 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,500,000 4,248,580 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,511,530 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 375,000 379,140 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 1,450,000 1,467,820 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,399,924 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,404,500 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,700,580 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,067,300 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 7,902,173 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,547,960 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,121,160 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,695,807 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 3,414,266 San Diego County Water Authority, Water Revenue 5.00 5/1/21 2,725,000 3,352,649 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,751,200 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 3,540,000 4,126,755 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,932,367 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/17 5,000,000 5,784,800 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,929,350 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,183,759 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,785,000 1,789,230 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,310,300 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,918,375 University of California Regents, General Revenue 5.00 5/15/24 8,575,000 10,535,845 Colorado—.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,429,909 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,583,810 Connecticut—.2% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,148,410 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Connecticut (continued) Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,141,130 District of Columbia—2.4% District of Columbia, HR (Children’s Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,259,640 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,955,850 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,545,000 b 2,902,649 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,660,000 b 3,033,810 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 6,998,872 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,414,907 Florida—10.3% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,648,244 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,347,104 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,081,185 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,526,440 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,674,200 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,891,450 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,130,980 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,379,800 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,264,713 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,546,077 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,621,350 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,426,922 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,540,175 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,565,409 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,245,000 c 2,531,821 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/20 2,000,000 2,399,960 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,336,437 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,138,790 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,601,002 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,862,950 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 5,860,600 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,276,200 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,930,075 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,439,716 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 899,520 Pasco County, Solid Waste Disposal and Resource Recovery System Revenue 5.00 10/1/16 3,000,000 3,381,330 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 651,183 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,089,000 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,153,142 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 3,019,686 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia—2.8% Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,749,550 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,337,150 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,014,760 DeKalb County School District, GO Sales Tax Bonds 4.00 11/1/17 5,000,000 5,650,250 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 5.75 1/1/19 2,660,000 3,200,432 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/16 3,235,000 3,690,682 Hawaii—1.0% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,995,460 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,912,800 Idaho—.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,719,279 Illinois—4.6% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/17 2,500,000 2,844,950 Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 2,000,000 2,295,020 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,673,275 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Chicago, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 1,450,000 1,650,839 Chicago, GO (Project and Refunding Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/26 1,720,000 1,840,073 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,335,605 Illinois, GO 5.00 4/1/22 3,750,000 4,231,125 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/20 4,900,000 5,610,255 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 2,011,015 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,733,100 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 2,500,000 2,849,550 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,657,156 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,942,048 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,290,155 Indiana—2.0% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,486,324 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana (continued) Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 3,025,700 Indiana Finance Authority, Private Activity Bonds (Ohio River Bridges East End Crossing Project) 5.00 1/1/19 1,750,000 1,928,727 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,990,070 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 9,029,867 Iowa—.3% Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,424,080 Kansas—1.4% Kansas Department of Transportation, Highway Revenue 5.00 9/1/20 2,500,000 3,079,225 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,125,900 Kentucky—.5% Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,275,320 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,627,876 Louisiana—.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,278,840 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Maryland—2.4% Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/17 1,230,000 1,445,287 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 4,340,000 4,950,551 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 2,500,000 3,024,325 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/21 5,000,000 6,113,850 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,702,650 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,387,802 Prince George’s County, Consolidated Public Improvement GO 5.00 9/15/22 3,340,000 4,101,821 Massachusetts—4.1% Massachusetts, GO (Consolidated Loan) 5.00 4/1/24 7,500,000 8,951,175 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,107,692 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,817,546 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,164,440 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,446,453 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/23 5,000,000 6,098,000 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 3,018,075 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,051,250 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 5,000,000 5,875,900 Michigan—4.8% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,587,630 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,883,782 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,256,150 Detroit, Water Supply System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 1,750,000 1,885,520 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,625,869 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,426,860 Michigan Finance Authority, Clean Water Revolving Fund Subordinate Revenue 5.00 10/1/18 2,000,000 2,401,780 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/18 3,500,000 4,193,210 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 10,000,000 11,762,800 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/15 1,040,000 1,138,051 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,914,975 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,801,550 Minnesota—.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,575,800 Mississippi—.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/16 3,875,000 b 4,391,886 Missouri—.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,585,652 Nebraska—.1% Nebraska Public Power District, General Revenue 5.00 1/1/19 1,000,000 1,189,430 Nevada—1.8% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,797,937 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,582,313 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada (continued) Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,725,050 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,474,157 New Jersey—1.8% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,165,330 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,284,650 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,147,970 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 5.00 9/1/18 5,500,000 6,022,005 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 1,210,000 1,350,771 New Mexico—.9% New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,937,975 New York—7.1% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.51 9/1/15 3,000,000 e 3,048,480 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 2,800,000 3,273,564 New York City, GO 5.00 8/1/17 2,000,000 2,327,900 New York City, GO 5.00 8/1/18 5,000,000 5,660,600 New York City, GO 5.00 4/1/20 590,000 637,884 New York City, GO 5.00 8/1/20 2,655,000 3,206,258 New York City, GO 5.00 4/1/22 1,145,000 1,237,264 New York City, GO 5.00 8/1/28 5,000,000 5,776,550 New York City, GO (Prerefunded) 5.00 4/1/15 1,910,000 b 2,070,688 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,082,741 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,255,311 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/15/18 5,750,000 6,947,438 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/24 3,000,000 3,540,630 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,764,657 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 600,000 658,644 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,980,425 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,509,550 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,100,920 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/20 2,500,000 3,031,200 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 810,000 800,483 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/19 2,500,000 2,980,975 North Carolina—1.4% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,567,480 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,468,668 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,310,525 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) (Insured; AMBAC) 0.26 10/1/22 6,500,000 e 6,061,250 Ohio—1.9% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,617,193 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; Assured Guaranty Corp.) (Prerefunded) 5.25 5/1/16 3,230,000 b 3,658,750 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,182,939 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 3,000,000 3,599,640 University of Cincinnati, General Receipts Bonds (Insured; AMBAC) 5.00 6/1/17 2,500,000 2,715,850 Oklahoma—.1% Oklahoma City Water Utilities Trust, Water and Sewer System Revenue 5.00 7/1/19 1,060,000 1,283,522 Pennsylvania—4.6% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,897,596 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 595,000 631,366 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,835,239 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,233,263 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,873,948 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 10,000,000 11,667,700 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,644,880 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,067,858 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 1,710,000 1,805,863 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,326,959 South Carolina—2.2% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,618,319 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) (Prerefunded) 5.25 12/1/15 4,500,000 b 5,035,950 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,925,950 Texas—7.0% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,820,723 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 5.00 2/15/23 1,295,000 1,565,862 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 4,007,120 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 8,488,486 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,166,908 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 5.00 11/1/27 2,500,000 2,894,925 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,321,312 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,888,100 Lewisville Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 5.00 8/15/22 7,825,000 9,350,406 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company—Love Field Modernization Program Project) 5.00 11/1/15 2,840,000 3,019,204 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 3,000,000 3,510,780 San Antonio, Electric and Gas Systems Revenue (Prerefunded) 5.00 2/1/16 5,000,000 b 5,589,100 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 5,890,950 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,545,418 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 4,252,010 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,396,740 University of Houston System Board of Regents, Consolidated Revenue 5.00 2/15/18 2,500,000 2,939,300 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/20 1,000,000 1,227,870 Utah—.4% Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/18 3,000,000 3,567,120 Virginia—1.0% Virginia, GO 4.00 6/1/15 3,000,000 3,221,910 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/17 2,450,000 2,822,400 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 3,616,500 Washington—5.1% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,636,750 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,636,750 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,527,654 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,916,025 Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,870,945 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 1,005,620 Port of Seattle, Limited Tax GO (Prerefunded) 5.75 6/1/21 170,000 b 211,723 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington (continued) Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,499,411 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 5,881,009 Seattle, Unlimited Tax GO 5.00 12/1/17 5,050,000 5,982,129 Washington, GO (Various Purpose) 5.00 7/1/16 5,000,000 5,671,900 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,992,100 Washington, GO (Various Purpose) (Insured; AMBAC) (Prerefunded) 5.00 1/1/16 3,600,000 b 4,015,764 West Virginia—.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 1,764,587 Wisconsin—.3% Wisconsin Public Power Inc., Power Supply System Revenue (Insured; AMBAC and Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 7/1/15 2,950,000 b 3,226,386 U.S. Related—2.5% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,530,480 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 2,559,800 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 745,000 748,271 28 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,801,170 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 533,149 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,210,780 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,765,025 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,091,920 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 9,005,360 Total Investments (cost $887,181,538) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2013, this security was valued at $2,531,821 or .3% of net assets. d Non-income producing—security in default. e Variable rate security—interest rate subject to periodic change. The Fund 29 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 30 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 15.2 AA Aa AA 52.4 A A A 24.2 BBB Baa BBB 6.3 BB Ba BB .7 B B B .5 Not Rated f Not Rated f Not Rated f .7 † Based on total investments. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 31 STATEMENT OF ASSETS AND LIABILITIES May 31, 2013 Cost Value Assets ($): Investments in securities—See Statement of Investments 887,181,538 943,525,507 Cash 551,420 Interest receivable 12,896,066 Receivable for shares of Common Stock subscribed 18,217 Prepaid expenses 189,035 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 605,758 Payable for investment securities purchased 1,874,234 Payable for shares of Common Stock redeemed 836,443 Accrued expenses 103,587 Net Assets ($) Composition of Net Assets ($): Paid-in capital 891,773,669 Accumulated net realized gain (loss) on investments 5,642,585 Accumulated net unrealized appreciation (depreciation) on investments 56,343,969 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 67,586,166 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 32 STATEMENT OF OPERATIONS Year Ended May 31, 2013 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 5,784,574 Shareholder servicing costs—Note 3(b) 885,390 Professional fees 90,686 Directors’ fees and expenses—Note 3(c) 78,551 Custodian fees—Note 3(b) 75,202 Registration fees 43,452 Prospectus and shareholders’ reports 36,894 Loan commitment fees—Note 2 9,244 Interest expense—Note 2 293 Miscellaneous 70,863 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1,312 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 7,962,333 Net realized gain (loss) on swap transactions 480,114 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (11,906,619 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 33 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2013 2012 Operations ($): Investment income—net 25,579,148 28,391,275 Net realized gain (loss) on investments 8,442,447 5,863,434 Net unrealized appreciation (depreciation) on investments (11,906,619 ) 38,399,083 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (25,311,916 ) (28,111,406 ) Net realized gain on investments (4,583,403 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 117,453,239 109,950,878 Dividends reinvested 23,374,566 21,440,491 Cost of shares redeemed (124,816,462 ) (88,556,558 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 945,529,223 858,152,026 End of Period Capital Share Transactions (Shares): Shares sold 8,226,551 7,867,352 Shares issued for dividends reinvested 1,635,697 1,540,058 Shares redeemed (8,741,511 ) (6,370,958 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 34 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended May 31, 2013 2012 2011 2010 2009 Per Share Data ($): Net asset value, beginning of period 14.23 13.53 13.52 13.06 13.12 Investment Operations: Investment income—net a .38 .44 .48 .49 .51 Net realized and unrealized gain (loss) on investments (.05 ) .70 .00 b .45 (.07 ) Total from Investment Operations .33 1.14 .48 .94 .44 Distributions: Dividends from investment income—net (.38 ) (.44 ) (.47 ) (.48 ) (.50 ) Dividends from net realized gain on investments (.07 ) — Total Distributions (.45 ) (.44 ) (.47 ) (.48 ) (.50 ) Net asset value, end of period 14.11 14.23 13.53 13.52 13.06 Total Return (%) 2.28 8.53 3.65 7.42 3.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 .76 .75 .75 .78 Ratio of net expenses to average net assets .73 .76 .75 .75 .77 Ratio of interest and expense related to floating rates notes issued to average net assets — .02 Ratio of net investment income to average net assets 2.65 3.17 3.53 3.68 3.94 Portfolio Turnover Rate 20.26 15.11 21.46 13.22 22.75 Net Assets, end of period ($ x 1,000) 953,760 945,529 858,152 862,443 785,392 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 35 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Municipal Bond Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”) serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unad- 36 justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 38 The following is a summary of the inputs used as of May 31, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 942,625,987 899,520 At May 31, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 5/31/2012 810,030 Realized gain (loss) — Change in unrealized appreciation (depreciation) 89,490 Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 5/31/2013 899,520 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 5/31/2013 89,490 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the four-year period ended May 31, 2013 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2013, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $742,426, undistributed ordinary income $354,195, undistributed capital gains $4,251,983 and unrealized appreciation $57,380,376. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2013 and May 31, 2012 were as follows: tax-exempt income $25,311,916 and $28,111,406, ordinary income $781,667 and $0, and long-term capital gains $3,801,736 and $0, respectively. 40 During the period ended May 31, 2013, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $267,232, increased accumulated net realized gain (loss) on investments by $257,560 and increased paid-in capital by $9,672. Net assets and net asset value per share were not affected by this reclassification. (e) New Accounting Pronouncement: In January 2013, FASB issued Accounting Standards Update No. 2013-01 (“ASU 2013-01”), “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”, which replaced Accounting Standards Update No. 2011- 11 (“ASU 2011-11”), “Disclosures about Offsetting Assets and Liabilities”. ASU 2013-01 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. ASU 2011-11 was intended to enhance disclosure requirements on the offsetting of financial assets and liabilities.ASU 2013-01 limits the scope of the new balance sheet offsetting disclosures to derivatives, repurchase agreements, and securities lending transactions to the extent that they are (1) offset in the financial statements or (2) subject to an enforceable master netting arrangement or similar agreement. Management is currently evaluating the application of ASU 2013-01 and its impact on the fund’s financial statements. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 10, 2012, the unsecured credit facility with Citibank, N.A. was $225 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2013 was approximately $26,100 with a related weighted average annualized interest rate of 1.12%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2013, the fund was charged $509,792, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2013, the fund was charged $258,968 for transfer agency services and $8,815 for cash management services. Cash management fees were 42 partially offset by earnings credits of $1,264.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2013, the fund was charged $75,202 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions.The Bank of New York Mellon also provides shareholder redemption draft processing services. During the period ended May 31, 2013, the fund was charged $5,444 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $48. During the period ended May 31, 2013, the fund was charged $8,527 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $493,169, Shareholder Services Plan fees $43,000, custodian fees $19,201, Chief Compliance Officer fees $3,830 and transfer agency fees $46,558. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and swap transactions, during the period ended May 31, 2013, amounted to $210,168,713 and $192,452,987, respectively. The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended May 31, 2013 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument.The fund enters into these agreements to hedge certain market or interest rate risks, to managing the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap agreements on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap agreements in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount.The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional prin- 44 cipal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap contracts in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. At May 31, 2013, there were no interest rate swap agreements outstanding. The following summarizes the average notional value of swap contracts outstanding during the period ended May 31, 2013: Average Notional Value ($) Interest rate swap contracts 4,000,000 At May 31, 2013, the cost of investments for federal income tax purposes was $886,145,131; accordingly, accumulated net unrealized appreciation on investments was $57,380,376, consisting of $60,964,536 gross unrealized appreciation and $3,584,160 gross unrealized depreciation. The Fund 45 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Intermediate Municipal Bond Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Intermediate Municipal Bond Fund, Inc., including the statement of investments, as of May 31, 2013, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2013 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Intermediate Municipal Bond Fund, Inc. at May 31, 2013, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York July 26, 2013 46 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended May 31, 2013 as “exempt-interest dividends” (not generally subject to regular federal income tax).Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any), capital gains distributions (if any) and tax-exempt dividends paid for the 2013 calendar year on Form 1099-DIV, which will be mailed in early 2014. Also, the fund hereby reports $.0116 per share as a short-term capital gain distribution and $.0564 per share as a long-term capital gain distribution paid on December 13, 2012. The Fund 47 BOARD MEMBERS INFORMATION (Unaudited) 48 The Fund 49 BOARD MEMBERS INFORMATION (Unaudited) (continued) Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Arnold S. Hiatt, Emeritus Board Member 50 OFFICERS OF THE FUND (Unaudited) The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) 52 For More Information Ticker Symbol: DITEX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $31,401 in 2012 and $32,149 in (b) Audit-Related Fees. The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $12,000 in 2012 and $6,000 in 2013. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (c) Tax Fees. The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,370 in 2012 and $3,040 in 2013. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2012 and $0 in 2013. (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $1,129 in 2012 and $0 in 2013. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2012 and $200,000 in 2013. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to
